1 1Q ’10 Earnings - transforming investment into future value 1Q 2010 Earnings Conference Call May 4, 2010 EXHIBIT 99.1 2 1Q ’10 Earnings Certain statements contained herein, regarding matters that are not historical facts, are forward-looking statements (as defined in the Private Securities Litigation Reform Act of 1995). These include statements regarding management’s intentions, plans, beliefs, expectations or forecasts for the future. Such forward- looking statements are based on the Corporation’s expectations and involve risks and uncertainties; consequently, actual results may differ materially from those expressed or implied in the statements.
